DETAILED ACTION
This Non-Final action is responsive to the application filed 5/19/2021.

Claims 49-61 are pending. Claim 49 is the independent claims. Claims 1-48 were canceled.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 




Priority
Acknowledgement is made to applicant’s claim for priority to Parent U.S. Application Serial No. 16/580374, filed on 9/24/2019 now U.S. 11,042,735.




Drawings
The Drawings filed on 5/19/2021 have been approved.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	
7.	Claim 49 is provisionally rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over claim 1 of 16/580374, now U.S. 11,042,735 herein ‘735. Although the conflicting claims are not identical, they are not patentably distinct from each other because the two applications describe verifying text rendering.	
Claim 49 (see claim 1 ‘735);
The instant applicant is different in that it claims a broader process that omits elements of the ‘735 application that take pixel counts. It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have omitted elements and broaden claim scope.


Conclusion
References Cited
8.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Shan et al. (U.S. 9,153,207) discloses “Utilizing Scrolling Detection For Screen Content Encoding”
Nakatsuka (U.S. 5,696,841) discloses “Image Processing Method And Apparatus For Extracting Vertically And Horizontally Written Text”
Dance et al. (U.S. 6,922,487) discloses “Method And Apparatus For Capturing Text Images”
Dance et al. (U.S. 6,741,745) discloses “Method And Apparatus For Formatting OCR Text”
Tripathi et al. (U.S. 8,687,922) discloses “Parallel Scaler Processing”
Kurzweil et al. (U.S. 8,873,890) discloses “Image Resizing For Optical Character Recognition In Portable Reading Machine”
Rogers (U.S. Pub 2010/0145676) discloses “Method And Apparatus For Adjusting The Length Of Text Strings To Fit Display Sizes”
Hsieh et al. (U.S. 8,175,387) discloses “Image Similarity Detection Using Approximate Pattern Matching”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Manglesh M Patel/
Primary Examiner, Art Unit 2178
3/11/2022